Citation Nr: 0806417	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In December 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Manchester, RO.  A 
transcript of this hearing is of record.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may also be granted on a presumptive basis 
for certain diseases, including sensorineural hearing loss, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 C.F.R. §§ 
3.307, 3.309 (2007).  Notwithstanding the applicable 
presumptive period, direct service connection may be 
established by evidence demonstrating that a disease or 
injury was in fact incurred or aggravated during active 
service.  38 C.F.R. § 3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that his hearing loss and tinnitus are 
the result of the salvage dives he was required to do while 
in the Navy.  He specifically noted that his hearing loss and 
tinnitus were a result of the difference in pressure which he 
sustained while diving.  The veteran's Department of Defense 
(DD) Form 214 shows that he successfully completed 2nd class 
diving school and salvage school.     

A September 2004 private opinion from R.J., M.D., concluded 
that the veteran's bilateral hearing loss was a result a deep 
sea diving which the veteran was required to perform in the 
service in the 1950's.  

The Board notes that the RO has obtained VA medical opinions 
but the veteran has not been afforded a VA examination in 
conjunction with his claims and he has not undergone 
audiological testing in accordance with 38 C.F.R. § 3.385 to 
determine whether he currently has impaired hearing.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) [VA must assist 
veteran by obtaining nexus opinion where evidence of a 
current disability and an association between that disability 
and active service are shown].  

Also, during the veteran's December 2005 DRO hearing, his 
representative indicated that he had undergone audiological 
testing on October 25, 2005.  This record has not been made 
part of the veteran's claims folder and should be obtained.

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  With respect to all raised issue, 
the RO or the AMC should issue a letter 
to the veteran and his representative 
providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), to include 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of evidence.

4.  The RO or the AMC should obtain a 
copy of the audiological testing 
performed on October 25, 2005 which was 
referenced by the veteran's 
representative during his December 2005 
DRO hearing.

5.  The RO or the AMC should schedule 
the veteran for a VA audiological 
examination to determine the nature and 
etiology of his hearing loss and 
tinnitus.  All indicated testing should 
be conducted.  The examiner should 
opine whether it is at least as likely 
as not (meaning at least 50-percent 
probable) that the hearing loss and 
tinnitus are related to the veteran's 
activities as a diver during his 
military service.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



